Citation Nr: 1803528	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for arthritis, both hands.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for fatigue, numbness and burning of bilateral shoulders. 

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for a leg condition.

5.  Entitlement to an initial rating in excess of 10 percent prior to March 17, 2016, and in excess of 40 percent thereafter for chronic low back strain.

6.  Entitlement to an initial compensable rating prior to March 17, 2016, and in excess of 10 percent thereafter for right foot strain.  

7.  Entitlement to an initial compensable rating prior to March 17, 2016, and in excess of 10 percent thereafter for left foot strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Prior to the promulgation of a decision, in a December 2016 written statement the Veteran withdrew his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, an October 2016 report of general information shows that the Veteran intended to withdraw his appeal and would be submitting his withdrawal in writing.  In a December 2016 statement the Veteran stated "I am receiving my full benefits, I'm satisfied.  Thank you."  As a result, no allegation of error of fact or law remains before the Board for consideration.  38 C.F.R. § 20.204 (c).  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


